OPINION — AG — ***** BOARD OF EDUCATION — DUAL OFFICES **** A MEMBER OF A BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT MAY NOT UNDER THE PROVISIONS OF 51 O.S. 1971 6 [51-6] SERVE ALSO AS A DIRECTOR OF A COUNTY FREE FAIR ASSOCIATION, EACH POSITION BEING A PUBLIC OFFICE AND, ASSUMING THAT THE ELECTION WAS CONDUCTED AS PRESCRIBED BY STATUTE, THE ACCEPTANCE AND ENTRY INTO THE SECOND OFFICE IPSO FACTO VACATES THE FORMER OFFICE IRRESPECTIVE OF WHETHER THE MINISTERIAL ACT OF ISSUANCE OF A CERTIFICATE OF ELECTION HAS BEEN ACCOMPLISHED. CITE: 2 O.S. 1971 104 [2-104](C), 70 O.S. 1971, 5-101 [70-5-101], 51 O.S. 1971 6 [51-6] (MANVILLE T. BUFORD) ** SEE OPINION NO. 92-565 (1992) ** SEE OPINION NO. 92-583 (1992)